UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Semiannual Report to Shareholders DWS Small Cap Value Fund (formerly DWS Dreman Small Cap Value Fund) Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 35 Information About Your Fund's Expenses 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary May 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell 2000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell 2000® Value Index† % % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell 2000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell 2000® Value Index† % % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell 2000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell 2000® Value Index† % % % Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell 2000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell 2000® Value Index† % % % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell 2000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell 2000® Value Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.19%, 2.00%, 1.92%, 1.03% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through May 31, 2013 (through March 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The Russell 2000 Value Index is an unmanaged index measuring the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 5/31/13 $ 11/30/12 $ Distribution Information as of 5/31/13 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C. Portfolio Management Team Mark Roach, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to that, Portfolio Manager at Vaughan Nelson Investment Management since 2002. • Over 20 years of investment industry experience. • BS, Baldwin Wallace College; MBA, University of Chicago. E. Clifton Hoover, Jr., CFA, Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 27 years of investment industry experience. • MS, Texas Tech University. Mario Tufano, CFA Associate Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2007. • Prior to that, Associate Director and Equity Analyst at UBS Investment Bank. • Over 10 years of investment industry experience. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2013 (13.8% of Net Assets) 1. American Axle & Manufacturing Holdings, Inc. Designer and manufacturer of automobile parts 1.5% 2. Associated Banc-Corp. Diversified multi-bank holding company 1.5% 3. ITT Corp. Diversified manufacturer of engineered components and customized technology solutions for industrial end-markets 1.5% 4. Crane Co. Manufactures engineered industrial products 1.5% 5. Fulton Financial Corp. Offers a full range of general and commercial banking services 1.3% 6. Ryder System, Inc. Provider of equipment leasing and transportation services 1.3% 7. Washington Federal, Inc. A bank holding company 1.3% 8. EnerSys Manufactures, markets and distributes industrial batteries 1.3% 9. Hanover Insurance Group, Inc. Markets insurance and retirement savings products and services 1.3% 10. Brandywine Realty Trust Provider of suburban office development and management 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 41 for contact information. Investment Portfolio as of May 31, 2013 (Unaudited) Shares Value ($) Common Stocks 98.1% Consumer Discretionary 9.9% Auto Components 2.7% American Axle & Manufacturing Holdings, Inc.* (a) Cooper Tire & Rubber Co. (a) Diversified Consumer Services 0.7% Hillenbrand, Inc. Matthews International Corp. "A" (a) Hotels, Restaurants & Leisure 1.5% Brinker International, Inc. (a) CEC Entertainment, Inc. (a) Household Durables 0.8% Helen of Troy Ltd.* (a) Media 1.4% John Wiley & Sons, Inc. "A" Meredith Corp. (a) Specialty Retail 0.5% Aaron's, Inc. America's Car-Mart, Inc.* (a) Textiles, Apparel & Luxury Goods 2.3% Hanesbrands, Inc. (a) The Jones Group, Inc. (a) Energy 4.8% Energy Equipment & Services 2.5% Atwood Oceanics, Inc.* (a) Superior Energy Services, Inc.* Unit Corp.* Oil, Gas & Consumable Fuels 2.3% Berry Petroleum Co. "A" (a) Energen Corp. (a) Ship Finance International Ltd. (a) Financials 34.7% Capital Markets 2.1% Federated Investors, Inc. "B" (a) Prospect Capital Corp. (a) Waddell & Reed Financial, Inc. "A" Commercial Banks 15.8% Associated Banc-Corp. (a) BancorpSouth, Inc. (a) Bank of Hawaii Corp. (a) Chemical Financial Corp. (a) City National Corp. (a) East West Bancorp., Inc. First Horizon National Corp. (a) First Midwest Bancorp., Inc. First Niagara Financial Group, Inc. FirstMerit Corp. (a) Fulton Financial Corp. (a) Glacier Bancorp., Inc. (a) Hancock Holding Co. (a) Independent Bank Corp. (a) International Bancshares Corp. (a) Lakeland Financial Corp. (a) NBT Bancorp., Inc. (a) Prosperity Bancshares, Inc. (a) TCF Financial Corp. (a) Umpqua Holdings Corp. Webster Financial Corp. WesBanco, Inc. (a) Wintrust Financial Corp. (a) Consumer Finance 0.5% DFC Global Corp.* (a) Nelnet, Inc. "A" Diversified Financial Services 0.7% Interactive Brokers Group, Inc. "A" KKR Financial Holdings LLC Insurance 7.1% Allied World Assurance Co. Holdings AG Aspen Insurance Holdings Ltd. (a) Endurance Specialty Holdings Ltd. (a) Hanover Insurance Group, Inc. Montpelier Re Holdings Ltd. (a) Platinum Underwriters Holdings Ltd. (a) Protective Life Corp. (a) Symetra Financial Corp. (a) Real Estate Investment Trusts 7.2% Ashford Hospitality Trust (REIT) Associated Estates Realty Corp. (REIT) Brandywine Realty Trust (REIT) (a) CapLease, Inc. (REIT) CBL & Associates Properties, Inc. (REIT) (a) Hospitality Properties Trust (REIT) (a) Mack-Cali Realty Corp. (REIT) OMEGA Healthcare Investors, Inc. (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Thrifts & Mortgage Finance 1.3% Washington Federal, Inc. (a) Health Care 6.6% Health Care Equipment & Supplies 1.8% Hill-Rom Holdings, Inc. Integra LifeSciences Holdings Corp.* (a) Orthofix International NV* Health Care Providers & Services 3.7% Almost Family, Inc. Gentiva Health Services, Inc.* Kindred Healthcare, Inc.* (a) LifePoint Hospitals, Inc.* Owens & Minor, Inc. (a) PharMerica Corp.* (a) Select Medical Holdings Corp. Life Sciences Tools & Services 1.1% Charles River Laboratories International, Inc.* Industrials 20.8% Aerospace & Defense 3.8% AAR Corp. Alliant Techsystems, Inc. Curtiss-Wright Corp. (a) Esterline Technologies Corp.* Commercial Services & Supplies 1.9% ABM Industries, Inc. (a) McGrath RentCorp. (a) The Brink's Co. (a) Construction & Engineering 3.1% EMCOR Group, Inc. (a) Foster Wheeler AG* Tutor Perini Corp.* (a) URS Corp. Electrical Equipment 3.0% Brady Corp. "A" EnerSys* (a) General Cable Corp.* Industrial Conglomerates 1.0% Carlisle Companies, Inc. Machinery 5.3% Barnes Group, Inc. (a) Briggs & Stratton Corp. (a) Crane Co. Hyster-Yale Materials Handling, Inc. ITT Corp. (a) L.B. Foster Co. "A" SPX Corp. Professional Services 0.2% CBIZ, Inc.* (a) Navigant Consulting, Inc.* Road & Rail 1.3% Ryder System, Inc. Trading Companies & Distributors 1.2% Aircastle Ltd. (a) Information Technology 10.9% Communications Equipment 3.3% Arris Group, Inc.* Brocade Communications Systems, Inc.* Plantronics, Inc. (a) TESSCO Technologies, Inc. Electronic Equipment, Instruments & Components 2.8% Celestica, Inc.* Ingram Micro, Inc. "A"* Itron, Inc.* (a) Sanmina Corp.* TTM Technologies, Inc.* IT Services 2.1% CSG Systems International, Inc.* DST Systems, Inc. Euronet Worldwide, Inc.* Global Cash Access Holdings, Inc.* ManTech International Corp. "A" (a) Semiconductors & Semiconductor Equipment 1.8% Kulicke & Soffa Industries, Inc.* Microsemi Corp.* (a) Software 0.9% EPIQ Systems, Inc. Mentor Graphics Corp. (a) Materials 7.3% Chemicals 3.9% A. Schulman, Inc. Cabot Corp. Huntsman Corp. Koppers Holdings, Inc. (a) Olin Corp. (a) Zep, Inc. Metals & Mining 3.4% AMCOL International Corp. (a) Coeur Mining, Inc* (a) Pan American Silver Corp. (a) Steel Dynamics, Inc. Worthington Industries, Inc. (a) Utilities 3.1% Electric Utilities 2.2% IDACORP, Inc. (a) Portland General Electric Co. (a) Multi-Utilities 0.9% TECO Energy, Inc. (a) Total Common Stocks (Cost $1,328,186,022) Exchange-Traded Fund 1.1% iShares Russell 2000 Index Fund (a) (Cost $16,465,419) Securities Lending Collateral 27.9% Daily Assets Fund Institutional, 0.12% (b) (c) (Cost $522,702,481) Cash Equivalents 0.3% Central Cash Management Fund, 0.07% (b) (Cost $5,966,317) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,873,320,239)† Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,873,320,239. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $515,871,070. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $544,392,925 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $28,521,855. (a) All or a portion of these securities were on loan. In addition, included in other assets and liabilities, net is a pending sale, that is also on loan (see Notes to Financial Statements). The value of securities loaned at May 31, 2013 amounted to $505,074,652, which is 26.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
